

Exhibit 10.1




THE ALTRIA GROUP, INC.
2015 PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(____, 2020)




ALTRIA GROUP, INC. (“Company”), a Virginia corporation, hereby grants to the
employee identified in the 2020 Stock Award section of the Award Statement
(“Employee”) under the Altria Group, Inc. 2015 Performance Incentive Plan
(“Plan”) a restricted stock unit award (“Award”) with respect to the number of
shares of Common Stock of the Company (“Common Stock”) set forth in the 2020
Stock Award section of the Award Statement (“RSUs”), all in accordance with and
subject to the following terms and conditions of this Restricted Stock Unit
Agreement (“Agreement”).


1.    Definitions. Whenever the following terms are used in this Agreement, they
will have the meanings set forth below. Capitalized terms not otherwise defined
herein will have the same meanings as in the Plan.


(a)
“Award Date” means ___, 2020, the date on which the Award is granted to the
Employee.



(b)
“Award Statement” means the written notice of a restricted stock unit award
provided to the Employee by the Company.



(c)
“Compensation and Talent Development Committee” means the Compensation and
Talent Development Committee of the Board of Directors of Altria Group, Inc.



(d)
“Disability” means a disability that entitles the Employee to benefits under the
applicable long-term disability insurance program of the Company or any of its
Subsidiaries.



(e)
“Normal Retirement” means retirement from active employment with the Company and
its Subsidiaries following both attainment of age 65 and completion of five
years of service with the Company and its Subsidiaries.



(f)
“Retirement” means retirement from active employment with the Company and its
Subsidiaries following both attainment of age 50 and completion of five years of
service with the Company and its Subsidiaries.



(g)
“Subsidiary” means any company in which the Company, directly or indirectly, has
a beneficial ownership interest of greater than 50 percent.



(h)
“Termination of Employment” means a separation from service within the meaning
of Code section 409A with the Company and all of its Subsidiaries, which
includes circumstances in which the Employee is reasonably anticipated not to
perform further services with the Company and its Subsidiaries.



(i)
“Vesting Date” means the date set forth in the Award Statement upon which the
Award is generally no longer subject to forfeiture.



2.Condition to Award. The Company or its delegate, in its sole discretion, may
require the Employee to execute a Confidentiality and Non-Competition Agreement
in consideration of the Award by notifying the Employee of such requirement as
soon as practicable after the Award Date. In such instance, the Award




--------------------------------------------------------------------------------




is consideration for and contingent on the Employee’s execution of the
Confidentiality and Non-Competition Agreement. The Employee’s failure to execute
the Confidentiality and Non-Competition Agreement within a reasonable time after
receipt, as specified by the Company or its delegate, but in no event later than
90 days after the Company or its delegate provides the Employee with the
Confidentiality and Non-Competition Agreement, will result in complete
nullification of the Agreement, and the Employee will forfeit any and all rights
to the Award.


3.Normal Vesting. The RSUs will vest on the Vesting Date, provided that the
Employee remains an employee of the Company or a Subsidiary from the Award Date
through the Vesting Date and otherwise satisfies the terms of this Agreement and
the Plan. The Employee will have no rights to the shares of Common Stock or cash
equivalent until the RSUs have vested.


4.Accelerated Vesting. In the event that the Employee experiences a Termination
of Employment with the Company and all of its Subsidiaries prior to the Vesting
Date due to death, Disability, or Normal Retirement, the RSUs will become fully
vested on the date of such Termination of Employment. In addition, in the event
of a “Change in Control” within the meaning of the Plan, the RSUs will become
vested and payable in the circumstances and in the manner specified in section
6(a) of the Plan and Section 11 below.


5.Forfeiture. If the Employee experiences a Termination of Employment with the
Company and all of its Subsidiaries for any reason other than death, Disability,
or Normal Retirement prior to the Vesting Date, the Employee will forfeit all
rights to the RSUs immediately after Termination of Employment. For purposes of
this paragraph, the sale of a Subsidiary that employs the Employee will be
considered a Termination of Employment with respect to such Employee.
Notwithstanding the foregoing, upon a Termination of Employment described in
this paragraph, the Compensation and Talent Development Committee may, in its
sole discretion, vest some or all of the RSUs.


6.Payment of RSUs. The RSUs will become payable upon the normal or accelerated
vesting date described in Section 3 or 4 or following any later payment date
described in Section 11, if applicable (“Payment Date”). Payment, in the form of
issuance of shares of Common Stock and/or cash, will be made as soon as
practicable following the Payment Date. However, in all cases payment will be
made by the later of (a) December 31 of the year of the Payment Date or (b) two
and a half months after the Payment Date. Upon such payment, the Company will
issue and deliver to the Employee the number of shares of Common Stock equal to
the number of vested RSUs or, if the Compensation and Talent Development
Committee so determines in its sole discretion, the cash equivalent value of
such shares of Common Stock, as determined by the Compensation and Talent
Development Committee, in either case subject to satisfaction of applicable tax
and/or other obligations as described in Section 9.


7. Voting and Dividend Rights. Unless and until the RSUs vest and the underlying
Common Stock has been delivered to the Employee, the Employee will not have a
right to vote the RSUs or receive dividends associated with shares of Common
Stock underlying the RSUs. However, from the Award Date until the Vesting Date,
the Employee will have the right to receive, free of vesting conditions (but
subject to applicable withholding taxes), dividend equivalent cash payments in
lieu of the dividends that the Employee would have received had the Employee
held such shares of Common Stock, unless otherwise determined by the
Compensation and Talent Development Committee.


8.Unfunded Award and Transfer Restrictions. Prior to settlement, the RSUs
represent an unfunded and unsecured obligation of the Company. This Award and
the RSUs are non-transferable and may not be sold, conveyed, assigned,
transferred, pledged, or otherwise disposed of or encumbered at any time prior
to vesting and settlement of the RSUs. If the Employee attempts to violate this
Section 8, such action will be null and void, the Award will immediately become
null and void, and the RSUs granted under the Award will be forfeited. These
restrictions will not apply, however, to any shares of Common Stock or cash


2

--------------------------------------------------------------------------------




payments that the Employee has received pursuant to Section 6. If the Employee
is a resident of Canada, the Employee acknowledges that the shares of Common
Stock that the Employee receives pursuant to Section 6 are subject to a
restriction on the first trade under Canadian securities laws.  As a result, the
Employee acknowledges that any first trade of such shares of Common Stock must
be made (a) through an exchange, or a market, outside of Canada, (b) to a person
or company outside of Canada, or (c) otherwise in compliance with applicable
Canadian securities laws.


9.Taxes and Withholding Taxes. The Company is authorized to satisfy any
withholding taxes arising in connection with this Award by (a) deducting the
number of RSUs having an aggregate value equal to the amount of withholding
taxes due, or (b) the remittance of the required amounts from any proceeds
realized upon the open-market sale of the Common Stock received in payment of
vested RSUs by the Employee. The Company is authorized to satisfy any
withholding taxes arising from the payment of cash in lieu of dividends pursuant
to Section 7 by withholding the required amounts from such cash payment. The
Company is also authorized to satisfy any withholding taxes referred to in this
Section 9 by requiring a cash payment from the Employee or by withholding from
other payments due to the Employee. If the Employee is covered by a Company tax
equalization policy, the Employee also agrees to pay to the Company any
additional hypothetical tax obligation calculated and paid under the terms and
conditions of such tax equalization policy. The Employee agrees that he or she
is responsible for, and the Company and its Subsidiaries are not responsible
for, any personal tax consequences in connection with the RSUs.


10.Beneficiary for Payments Upon Death. Upon the death of the Employee, any
Common Stock or cash amounts paid in connection with the RSUs will be paid to
the Employee’s estate. Notwithstanding the foregoing, the Compensation and
Talent Development Committee may elect to permit the Employee to designate a
beneficiary other than the Employee’s estate, and if the Compensation and Talent
Development Committee so permits, then the proceeds will be paid to such
beneficiary.


11.Code Section 409A Special Payment Provisions. This Agreement will be
construed in a manner consistent with section 409A of the Internal Revenue Code
and the regulations thereunder (“Code section 409A”). Special payment provisions
apply under this Section 11 in two situations: (a) for RSUs with a Vesting Date
between January 1 and March 15, if the Employee will become eligible for
Retirement before the calendar year preceding the Vesting Date and (b) for RSUs
with a Vesting Date after March 15, if the Employee will become eligible for
Retirement before the calendar year in which the Vesting Date occurs. If the
special payment provisions apply, then notwithstanding anything in this
Agreement to the contrary:


(i) If the Employee is a “specified employee” within the meaning of Code section
409A, any payment of RSUs under Section 6 that is on account of his or her
Termination of Employment will be delayed until the earlier of six months
following such Termination of Employment or the Employee’s death.


(ii) In the event of a “Change in Control” under section 6(b) of the Plan that
is not also a “change in control event” with the meaning of Treas. Reg.
§1.409A-3(i)(5)(i), any RSUs that would otherwise become vested and paid
pursuant to section 6(a) of the Plan upon such Change in Control will become
vested, but will not be paid upon such Change in Control, and will instead be
paid at the time the RSUs would otherwise be paid pursuant to this Agreement.


(iii) This Section 11(iii) applies in the event of a sale of a Subsidiary that
is treated as a Termination of Employment under Section 5, but that does not
result in a “separation from service” within the meaning of Code section 409A.
In such event, any RSUs that become vested pursuant to Section 5 upon such sale
will not be paid upon the accelerated vesting date, but will instead be paid
upon the earlier of (A) the normal vesting date under Section 3 or (B) the
Employee’s separation from service (within the meaning of Code section 409A)
from the sold Subsidiary, including by reason of death or Disability.




3

--------------------------------------------------------------------------------




12.Financial Restatement. Notwithstanding anything in this Agreement to the
contrary, if the Board of Directors of the Company (“Board”) or an appropriate
Committee of the Board determines that, as a result of a restatement of the
Company’s financial statements, the Employee has received greater compensation
in connection with the Award than would have been received absent the incorrect
financial statements, the Board or Committee, in its discretion, may take such
action with respect to this Award as it deems necessary or appropriate to
address the events that gave rise to the restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
causing the full or partial cancellation of this Award and, with respect to RSUs
that have vested, requiring the Employee to repay to the Company the full or
partial Fair Market Value of the Award determined at the time of vesting, and
the Employee agrees by accepting this Award that the Board or Committee may make
such a cancellation, impose such a repayment obligation, or take other necessary
or appropriate actions in such circumstances.


13.Employment Relationship. Nothing in this Agreement or in the Plan shall
confer upon the Employee any right to continue in the employ of the Company or
any Subsidiary for any period of specific duration or interfere with or restrict
in any way the right of the Company or any Subsidiary, which is hereby expressly
reserved, to remove, terminate or discharge the Employee at any time for any
reason whatsoever, with or without cause and with or without advance notice.


14.Entire Agreement; Severability. This Agreement and the Plan, along with the
referenced information in the Award Statement, represents the entire agreement
between the parties regarding the subject matter of this Agreement. The terms
and provisions of the Plan are incorporated into and made a part of this
Agreement. To the extent any provision of this Agreement is inconsistent or in
conflict with any term or provision of the Plan, the Plan will govern. The
provisions of this Agreement are severable, and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.




IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of the date first written above.




 
ALTRIA GROUP, INC.
 
 
 
 
By:
W. Hildebrandt Surgner, Jr.
Corporate Secretary





4